 
Exhibit 10.2
 
AMENDMENT NO. 1 TO
COMMON STOCK PURCHASE WARRANT
 
 
This Amendment No. 1 (the “Amendment”) to that certain Common Stock Purchase
Warrant (the “Warrant”) issued to the undersigned (the “Registered Holder”)
pursuant to that certain Securities Purchase Agreement (as amended, the
“Agreement’) first dated as of October 23, 2014, by and among root9B Holdings,
Inc. (formerly known as Premier Alliance Group, Inc.), a Delaware corporation
(the “Company”) and the Purchasers (as defined therein), is entered into
effective as of May 22, 2017 (the “Effective Date”). Capitalized terms used in
this Amendment that are not otherwise defined herein shall have the respective
meanings assigned to them in the Warrant.
 
RECITALS
 
Whereas, the Company has agreed to amend the Warrant in order to reduce the
exercise price from $16.80 (as previously adjusted to reflect the Company’s
one-for-fifteen reverse stock split on December 1, 2016) to $8.00, in connection
a recapitalization of certain of its securities;
 
Whereas, pursuant to Section 14 of the Warrant, the Warrant may be amended only
with the written consent of the Company and the Registered Holder; and
 
Whereas, the Registered Holder and the Company desire to amend the Warrant as
set forth herein.
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing and of the mutual promises and
conditions hereinafter set forth, the parties hereto agree as follows:
 
 
A.
Amendment of Exercise Price. The Recital of the Warrant is hereby amended to
reduce the “Exercise Price” from $16.80 per share (as previously adjusted to
reflect the Company’s one-for-fifteen reverse stock split on December 1, 2016)
to $8.00 per share.
 
B.
Amendment of Notice Provisions. Section 10 of the Warrant is hereby amended,
restated and replaced in its entirety with the following:
 
10. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, electronic mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, electronic mail or delivery by facsimile, with accurate confirmation
generated by the transmitting facsimile machine, if sent by electronic mail with
confirmed receipt, at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 
 

 
 
If to the Borrower:
 
root9B Holdings, Inc.
102 N. Cascade Avenue, Suite 220
Colorado Springs, CO 80919
Attention: Chief Operating Officer
 
With a copy to:
 
DLA Piper LLP (US)
2525 East Camelback Road, Suite 1000
Phoenix, Arizona 85016
Attention: Steven D. Pidgeon, Esq.
 
If to the Holder:
 
At the address provided by the Holder
 
C.
Representations of the Company. The Company represents and warrants as follows:
 
a.
Organization. The Company is a corporation duly organized and validly existing
under the laws of the jurisdiction of its incorporation and has all requisite
corporate power and legal authority to own and use its properties and assets and
carry on its business as now conducted and to own its properties. The Company is
not in violation of any of the provisions of its Certificate of Incorporation or
Bylaws.
 
b.
Authorization; Enforcement. The Company has all corporate right, power and
authority to enter into this Amendment and to consummate the transactions
contemplated hereby and thereby. All corporate action on the part of the
Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of this Amendment by the Company, the
authorization, sale, issuance and delivery of the Securities contemplated herein
and the performance of the Company’s obligations hereunder and thereunder has
been taken, other than obtaining the requisite filings necessary to authorize
and effect the issuance of Warrant Shares upon exercise of the Warrants. This
Amendment has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
 
2

 
 
D.
Representations of Registered Holder. Registered Holder hereby represents and
warrants as follows:
 
a.
Organization; Authority. Registered Holder is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Amendment
and otherwise to carry out its obligations hereunder. The execution and delivery
of this Amendment and performance by Registered Holder of the transactions
contemplated by this Amendment have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of Registered Holder. This Amendment has been duly
executed by Registered Holder, and when delivered by Registered Holder in
accordance with the terms hereof, shall constitute the valid and legally binding
obligation of Registered Holder, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
b.
Registered Holder Status. As of the date hereof, Registered Holder is an
“accredited investor” as defined in Rule 501 under the Securities Act.
Registered Holder is not a broker-dealer registered under Section 15 of the
Exchange Act. Registered Holder is acting alone in its determination as to
whether to invest in the Warrant. Such Registered Holder is not a party to any
voting agreements or similar arrangements with respect to the Warrant or Warrant
Stock. Except as expressly disclosed in a Schedule 13D or Schedule 13G (or
amendments thereto) filed by Registered Holder with the Securities and Exchange
Commission with respect to the beneficial ownership of the Company’s Common
Stock, Registered Holder is not a member of a partnership, limited partnership,
syndicate, or other group for the purpose of acquiring, holding, voting or
disposing of the Warrant or Warrant Stock. Each Registered Holder represents and
warrants that it (i) is not and shall not become a party to (A) any agreement,
arrangement or understanding with, and has not given any commitment or assurance
to, any Person as to how such Person, if serving as a director or if elected as
a director of the Company, shall act or vote on any issue or question (a “Voting
Commitment”) or (B) any Voting Commitment that could limit or interfere with
such Person’s ability to comply, if serving as or elected as a director of the
Company, with such Person’s fiduciary duties under applicable law; (ii) is not
and shall not become a party to any agreement, arrangement or understanding with
any Person other than the corporation with respect to any direct or indirect
compensation, reimbursement or indemnification in connection with service or
action as a director of the Company.
 
 
3

 
 
c.
Compliance with Laws. Registered Holder has complied, or will comply, with the
reporting requirements of the Securities Exchange Act of 1934, as amended,
including, but not limited to, Section 13 and 16 thereunder, arising from, or in
connection with, the transactions contemplated by this Amendment, the Agreement
and the Warrant.
 
E.
Full Force and Effect. It is expressly intended and agreed that this Agreement
constitutes an “exchange offer” within the meaning of Section 3(a)(9) of the
Securities Act of 1933, as amended and “recapitalization” under Rule 144(d)(3).
All of the provisions of the Warrant are ratified and confirmed and no provision
is waived, except as modified by this Amendment.
 
F.
Counterpart. This Amendment may be executed in counterparts, each of which shall
be deemed an original but all of which together shall be deemed one original.
PDF or facsimile copies of manually executed signature pages to this Amendment
are fully binding and enforceable without the need for delivery of the original
manually executed signature page.
 
G.
Governing Law. This Amendment shall be governed by the laws of the state of
Delaware, without giving effect to conflict of law principles.
 
H.
Independent Counsel. The Registered Holder represents that it has had the
opportunity to consult with its own counsel concerning entry into this
Amendment, including, but not limited to, any potential reporting requirements
and trading restrictions under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), arising from or in connection with the transactions
contemplated by this Amendment and the Agreement (including Sections 10, 13 and
16 of the Exchange Act).
 
I.
Cooperation. Each party hereto agrees to execute and deliver such additional
documents and instruments and to perform such additional acts as any party may
reasonably request or as may be reasonably necessary or appropriate to
effectuate, consummate and perform any other terms, provisions, or conditions of
this Amendment.
 
[Remainder of page intentionally left blank. Signature page follows.]
 
 
 
4

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the Effective Date.
 
 
ROOT9B HOLDINGS, INC.
 
 
 
 
 
Date
By:  
/s/ 
 
 
Name:  

 
 
 
Title:

 
 



 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURE PAGE FOR REGISTERED HOLDER FOLLOWS]
 
 
 
5

 
 
Agreed to and accepted:
 
 
REGISTERED HOLDER: [●]
 
By:
 
 
By:     ______________________________________
Name:
Its:
 
 
6
